Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. US 11115937 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The following table is provided for ease of illustration.
Instant claims 
Patented claims US 11115937 B2
1. A method comprising: determining, by a wireless device, a first transmission power for a first signal in a first time interval associated with a first cell configured for the wireless device; determining a second transmission power for a second signal in a second time interval associated with a second cell configured for the wireless device, wherein the first signal overlaps in time with the second signal for an overlap period; determining that a calculated power value, that is based on the first transmission power and the second transmission power, exceeds an allowable transmission power; and based on the overlap period exceeding a duration threshold, causing transmission of the first signal at a reduced transmission power during the overlap period and during a non-overlap period.


2. The method of claim 1, further comprising: based on the overlap period exceeding a second duration, reducing signal transmission power of one or more of: the first signal during a first portion of the non-overlap period, or the second signal during a second portion of the non-overlap period.

3. The method of claim 1, wherein the first cell is associated with a first cell group and the second cell is associated with a second cell group.

4. The method of claim 1, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a calculated total transmission power for one or more scheduled transmissions.

5. The method of claim 1, further comprising: causing transmission of one of the first signal or the second signal via a physical uplink control channel (PUCCH); and causing transmission of the other of the first signal or the second signal via a physical uplink shared channel (PUSCH).

6. The method of claim 1, further comprising: causing transmission of one of the first signal or the second signal via a physical uplink shared channel (PUSCH); and causing transmission of the other of the first signal or the second signal via the PUSCH.

7. The method of claim 1, wherein one or more of the first signal or the second signal comprises a random access preamble.

8. The method of claim 1, wherein the non-overlap period is greater than the overlap period.

9. The method of claim 1, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a total transmission power of the wireless device.

10. The method of claim 1, wherein the first signal overlaps in time with the second signal during a portion of a first symbol of one or more of the first signal or the second signal.

11. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, configure the wireless device to: determine a first transmission power for a first signal in a first time interval associated with a first cell configured for the wireless device; determine a second transmission power for a second signal in a second time interval associated with a second cell configured for the wireless device, wherein the first signal overlaps in time with the second signal for an overlap period; determine that a calculated power value, that is based on the first transmission power and the second transmission power, exceeds an allowable transmission power; and based on the overlap period exceeding a duration threshold, cause transmission of the first signal at a reduced transmission power during the overlap period and during a non-overlap period.

12. The wireless device of claim 11, wherein the instructions, when executed by the one or more processors, further configure the wireless device to: based on the overlap period exceeding a second duration, reduce signal transmission power of one or more of: the first signal during a first portion of the non-overlap period, or the second signal during a second portion of the non-overlap period.

13. The wireless device of claim 11, wherein the first cell is associated with a first cell group and the second cell is associated with a second cell group.

14. The wireless device of claim 11, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a calculated total transmission power for one or more scheduled transmissions.

15. The wireless device of claim 11, wherein the instructions, when executed by the one or more processors, further configure the wireless device to: cause transmission of one of the first signal or the second signal via a physical uplink control channel (PUCCH); and cause transmission of the other of the first signal or the second signal via a physical uplink shared channel (PUSCH).

16. The wireless device of claim 11, wherein the instructions, when executed by the one or more processors, further configure the wireless device to: cause transmission of one of the first signal or the second signal via a physical uplink shared channel (PUSCH); and cause transmission of the other of the first signal or the second signal via the PUSCH.

17. The wireless device of claim 11, wherein one or more of the first signal or the second signal comprises a random access preamble.

18. The wireless device of claim 11, wherein the non-overlap period is greater than the overlap period.

19. The wireless device of claim 11, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a total transmission power of the wireless device.

20. The wireless device of claim 11, wherein the first signal overlaps in time with the second signal during a portion of a first symbol of one or more of the first signal or the second signal.

21. A method comprising: determining, by a wireless device, a first transmission power for a first signal in a first time interval associated with a first cell configured for the wireless device; determining a second transmission power for a second signal in a second time interval associated with a second cell configured for the wireless device, wherein the first signal overlaps in time with the second signal for an overlap period; and based on a calculated power value, that is based on the first transmission power and the second transmission power, exceeding an allowable transmission power and based on the overlap period exceeding a duration threshold: causing transmission, at a reduced transmission power, of the first signal during the overlap period and during a non-overlap period.

22. The method of claim 21, further comprising: based on the overlap period exceeding a second duration, reducing signal transmission power of one or more of: the first signal during a first portion of the non-overlap period, or the second signal during a second portion of the non-overlap period.

23. The method of claim 21, wherein the first cell is associated with a first cell group and the second cell is associated with a second cell group.

24. The method of claim 21, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a calculated total transmission power for one or more scheduled transmissions.

25. The method of claim 21, further comprising: causing transmission of one of the first signal or the second signal via a physical uplink control channel (PUCCH); and causing transmission of the other of the first signal or the second signal via a physical uplink shared channel (PUSCH).

26. The method of claim 21, further comprising: causing transmission of one of the first signal or the second signal via a physical uplink shared channel (PUSCH); and causing transmission of the other of the first signal or the second signal via the PUSCH.

27. The method of claim 21, wherein one or more of the first signal or the second signal comprises a random access preamble.

28. The method of claim 21, wherein the non-overlap period is greater than the overlap period.

29. The method of claim 21, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a total transmission power of the wireless device.

30. The method of claim 21, wherein the first signal overlaps in time with the second signal during a portion of a first symbol of one or more of the first signal or the second signal.

31. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, configure the wireless device to: determine a first transmission power for a first signal in a first time interval associated with a first cell configured for the wireless device; determine a second transmission power for a second signal in a second time interval associated with a second cell configured for the wireless device, wherein the first signal overlaps in time with the second signal for an overlap period; and based on a calculated power value, that is based on the first transmission power and the second transmission power, exceeding an allowable transmission power and based on the overlap period exceeding a duration threshold: cause transmission, at a reduced transmission power, of the first signal during the overlap period and during a non-overlap period.

32. The wireless device of claim 31, wherein the instructions, when executed by the one or more processors, further configure the wireless device to: based on the overlap period exceeding a second duration, reduce signal transmission power of one or more of: the first signal during a first portion of the non-overlap period, or the second signal during a second portion of the non-overlap period.

33. The wireless device of claim 31, wherein the first cell is associated with a first cell group and the second cell is associated with a second cell group.

34. The wireless device of claim 31, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a calculated total transmission power for one or more scheduled transmissions.

35. The wireless device of claim 31, wherein the instructions, when executed by the one or more processors, further configure the wireless device to: cause transmission of one of the first signal or the second signal via a physical uplink control channel (PUCCH); and cause transmission of the other of the first signal or the second signal via a physical uplink shared channel (PUSCH).

36. The wireless device of claim 31, wherein the instructions, when executed by the one or more processors, further configure the wireless device to: cause transmission of one of the first signal or the second signal via a physical uplink shared channel (PUSCH); and cause transmission of the other of the first signal or the second signal via the PUSCH.

37. The wireless device of claim 31, wherein one or more of the first signal or the second signal comprises a random access preamble.

38. The wireless device of claim 31, wherein the non-overlap period is greater than the overlap period.

39. The wireless device of claim 31, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a total transmission power of the wireless device.

40. The wireless device of claim 31, wherein the first signal overlaps in time with the second signal during a portion of a first symbol of one or more of the first signal or the second signal.
1. A method comprising: determining, by a wireless device, a first transmission power for a first signal in a first time interval associated with a first cell configured for the wireless device; determining a second transmission power for a second signal in a second time interval associated with a second cell configured for the wireless device, wherein the first signal overlaps in time with the second signal for an overlap period; determining that a calculated power value, comprising the first transmission power and the second transmission power, exceeds an allowable transmission power; reducing transmission power of one or more of the first signal or the second signal during the overlap period; and based on the overlap period exceeding a duration threshold, reducing transmission power of the one or more of the first signal or the second signal during a non-overlap period.

2. The method of claim 1, further comprising: based on the overlap period exceeding a second duration, reducing signal transmission power of one or more of: the first signal during a first portion of the non-overlap period, or the second signal during a second portion of the non-overlap period.

3. The method of claim 1, wherein the first cell is associated with a first cell group and the second cell is associated with a second cell group.

4. The method of claim 1, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a calculated total transmission power for one or more scheduled transmissions.



5. The method of claim 1, further comprising: transmitting the first signal via a physical uplink control channel (PUCCH); and transmitting the second signal via a physical uplink shared channel (PUSCH).



6. The method of claim 1, further comprising: transmitting the first signal via a physical uplink shared channel (PUSCH); and transmitting the second signal via the PUSCH.

7. The method of claim 1, wherein the one or more of the first signal or the second signal comprises a random access preamble.




8. The method of claim 1, wherein the non-overlap period is greater than the overlap period.

9. The method of claim 1, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a total transmission power of the wireless device.

10. The method of claim 1, wherein the first signal overlaps in time with the second signal during a portion of a first symbol of one or more of the first signal or the second signal.



11. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: determine a first transmission power for a first signal in a first time interval associated with a first cell configured for the wireless device; determine a second transmission power for a second signal in a second time interval associated with a second cell configured for the wireless device, wherein the first signal overlaps in time with the second signal for an overlap period; determine that a calculated power value, comprising the first transmission power and the second transmission power, exceeds an allowable transmission power; reduce transmission power of one or more of the first signal or the second signal during the overlap period; and based on the overlap period exceeding a duration threshold, reduce transmission power of the one or more of the first signal or the second signal during a non-overlap period.

12. The wireless device of claim 11, wherein the instructions, when executed by the one or more processors, cause the wireless device to: based on the overlap period exceeding a second duration, reduce signal transmission power of one or more of: the first signal during a first portion of the non-overlap period, or the second signal during a second portion of the non-overlap period.

13. The wireless device of claim 11, wherein the first cell is associated with a first cell group and the second cell is associated with a second cell group.

14. The wireless device of claim 11, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a calculated total transmission power for one or more scheduled transmissions.


15. The wireless device of claim 11, wherein the instructions, when executed by the one or more processors, cause the wireless device to: transmit the first signal via a physical uplink control channel (PUCCH); and transmit the second signal via a physical uplink shared channel (PUSCH).




16. The wireless device of claim 11, wherein the instructions, when executed by the one or more processors, cause the wireless device to: transmit the first signal via a physical uplink shared channel (PUSCH); and transmit the second signal via the PUSCH.




17. The wireless device of claim 11, wherein the one or more of the first signal or the second signal comprises a random access preamble.

18. The wireless device of claim 11, wherein the non-overlap period is greater than the overlap period.

19. The wireless device of claim 11, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a total transmission power of the wireless device.

20. The wireless device of claim 11, wherein the first signal overlaps in time with the second signal during a portion of a first symbol of one or more of the first signal or the second signal.

21. A method comprising: determining, by a wireless device, a first transmission power for a first signal in a first time interval associated with a first cell configured for the wireless device; determining a second transmission power for a second signal in a second time interval associated with a second cell configured for the wireless device, wherein the first signal overlaps in time with the second signal for an overlap period; and based on a calculated power value, comprising the first transmission power and the second transmission power, exceeding an allowable transmission power and based on the overlap period exceeding a duration threshold: reducing transmission power of one or more of the first signal or the second signal during the overlap period and during a non-overlap period.


22. The method of claim 21, further comprising: based on the overlap period exceeding a second duration, reducing signal transmission power of one or more of: the first signal during a first portion of the non-overlap period, or the second signal during a second portion of the non-overlap period.

23. The method of claim 21, wherein the first cell is associated with a first cell group and the second cell is associated with a second cell group.

24. The method of claim 21, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a calculated total transmission power for one or more scheduled transmissions.



25. The method of claim 21, further comprising: transmitting the first signal via a physical uplink control channel (PUCCH); and transmitting the second signal via a physical uplink shared channel (PUSCH).



26. The method of claim 21, further comprising: transmitting the first signal via a physical uplink shared channel (PUSCH); and transmitting the second signal via the PUSCH.


27. The method of claim 21, wherein the one or more of the first signal or the second signal comprises a random access preamble.

28. The method of claim 21, wherein the non-overlap period is greater than the overlap period.

29. The method of claim 21, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a total transmission power of the wireless device.

30. The method of claim 21, wherein the first signal overlaps in time with the second signal during a portion of a first symbol of one or more of the first signal or the second signal.


31. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: determine first transmission power for a first signal in a first time interval associated with a first cell configured for the wireless device; determine a second transmission power for a second signal in a second time interval associated with a second cell configured for the wireless device, wherein the first signal overlaps in time with the second signal for an overlap period; and based on a calculated power value, comprising the first transmission power and the second transmission power, exceeding an allowable transmission power and based on the overlap period exceeding a duration threshold: reduce transmission power of one or more of the first signal or the second signal during the overlap period and during a non-overlap period.



32. The wireless device of claim 31, wherein the instructions, when executed by the one or more processors, cause the wireless device to: based on the overlap period exceeding a second duration, reduce signal transmission power of one or more of: the first signal during a first portion of the non-overlap period, or the second signal during a second portion of the non-overlap period.


33. The wireless device of claim 31, wherein the first cell is associated with a first cell group and the second cell is associated with a second cell group.

34. The wireless device of claim 31, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a calculated total transmission power for one or more scheduled transmissions.


35. The wireless device of claim 31, wherein the instructions, when executed by the one or more processors, cause the wireless device to: transmit the first signal via a physical uplink control channel (PUCCH); and transmit the second signal via a physical uplink shared channel (PUSCH).




36. The wireless device of claim 31, wherein the instructions, when executed by the one or more processors, cause the wireless device to: transmit the first signal via a physical uplink shared channel (PUSCH); and transmit the second signal via the PUSCH.




37. The wireless device of claim 31, wherein the one or more of the first signal or the second signal comprises a random access preamble.

38. The wireless device of claim 31, wherein the non-overlap period is greater than the overlap period.

39. The wireless device of claim 31, wherein the allowable transmission power is an allowable transmission power of the wireless device, and wherein the calculated power value is a total transmission power of the wireless device.

40. The wireless device of claim 31, wherein the first signal overlaps in time with the second signal during a portion of a first symbol of one or more of the first signal or the second signal.






 




Regarding instant claim 1, the difference between instant claim 1 and patented claim 1 is that patented claim specifies reducing transmission power of the one or more of the first signal or the second signal during a non-overlap period, whereas instant claim only specifies  transmission of the first signal at a reduced transmission power during the overlap period and during a non-overlap period. Instant claim does not specify transmission power of the second signal based on the similar parameter (calculated power and overlap threshold).
Therefore, claim 1 of the instant application merely broadens the scope of the claim 1 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
As to instant claims 2-40, these claims suffer from the same deficiencies as discussed above with regard to claim 1 and with respect to patented claims 2-40, therefore they are rejected for similar reasons.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        7/30/2022